Citation Nr: 0603945	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right rib 
fracture residuals (nine through 12), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1979.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating action of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The claim was subsequently transferred to the 
jurisdiction of the Reno, Nevada, RO.  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's right rib fracture residuals are manifested 
by complaints of tenderness to palpation, with no evidence of 
deformity, angulation, malunion, nonunion, loose motion, or 
edema.

2.  The veteran's left knee chondromalacia is manifested by 
X-ray evidence of severe degenerative changes, with no 
episodes of dislocation or recurrent subluxation; no pain on 
motion; normal range of motion; an additional 5 to 10 percent 
limitation of motion due to fatigue, pain, and weakness; and 
no evidence of edema, effusion, instability, tenderness, 
redness, heat, abnormal movement, or guarding.

3.  The veteran's service-connected disabilities do not 
prevent her from securing and maintaining some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right rib fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, Diagnostic Code (DC) 5297 (2005).

2.  The criteria for an increased evaluation for the service-
connected left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5014, 5257, 
5260, 5261 (2005).

3.  The veteran is not unemployable solely due to her 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for increased evaluations and TDIU on October 
22, 2001.  The RO issued a rating action in July 2002, which 
denied the requested benefits.  After that rating action was 
issued, the RO sent the veteran a Statement of the case (SOC) 
that included the provisions of 38 C.F.R. § 3.159, the 
regulation which implemented the VCAA.  This provided notice 
to the claimant of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided




by the veteran and what information and evidence would be 
obtained by VA.  On October 14, 2004, she was sent a VCAA 
notification letter.  In July 2005, she was sent a 
Supplemental statement of the case (SSOC) which again 
included the provisions of 38 C.F.R. § 3.159.  Clearly, the 
veteran has also been informed that she could submit any 
evidence relevant to her claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  The RO 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.  
She was also afforded a VA examination. Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate her claims; 
moreover, VA obtained those records that were available in 
relationship to the claims.  In addition, the claims were 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, under the precedent in Pelegrini, to now 
decide the appeal would not be prejudicial error to the 
claimant.  


II.  Applicable laws and regulations

A.  Increased Ratings in General

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

B.  Rib fractures

Under to 38 C.F.R. Part 4, DC 5297 (2005), a 10 percent 
evaluation is warranted for the removal of one rib or 
resection of 2 or more ribs without regeneration; a 20 
percent evaluation requires the removal of 2 ribs; a 30 
percent evaluation requires the removal of 3 or 4 ribs; a 40 
percent evaluation requires the removal of 5 or 6 ribs; and a 
50 percent evaluation requires the removal of more than 6 
ribs.

Note 1 states that the rating for rib resection or removal is 
not to be applied with ratings for purulent pleurisy, 
lobectomy, pneumonectomy, or injuries of the pleural cavity.  
Note 2 provides that rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space, and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy, or graduated ratings for pulmonary 
tuberculosis.

C.  Knee disability

Under 38 C.F.R. Part 4, DC 5010 (2005), traumatic arthritis 
is to be rated as degenerative arthritis.  38 C.F.R. Part 4, 
DC 5003, states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

38 C.F.R. Part4, DCs 5013 to 5024, will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.

Pursuant to 38 C.F.R. Part 4, DC 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation requires severe recurrent subluxation 
or lateral instability.

Flexion of the knee limited to 60 degrees warrants a 0 
percent evaluation.  A 10 percent evaluation requires flexion 
limited to 45 degrees; a 20 percent evaluation required 
flexion limited to 30 degrees; and a 30 percent evaluation 
requires flexion limited to 15 degrees.  See 38 C.F.R. Part 
4, DC 5260.

Extension of the knee limited to 5 degrees warrants a 0 
percent evaluation.  A 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  See 38 C.F.R. Part 4, DC 5261.

Separate ratings are available for limitation of extension 
and limitation of flexion for the same joint.  See VAOPGCPREC 
9-04 (Sept. 17, 2004).

D.  TDIU

Under the applicable criteria, total disability ratings for 
compensation may be assigned where the schedular rating for 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341 
(2005).

Pursuant to 38 C.F.R. § 4.16(a) (2005), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Ribs

The veteran originally injured her ribs during an air 
evacuation flight when the aircraft hit an air pocket and she 
fell, sustaining fractures of ribs 9-12.  There was no artery 
or nerve involvement, although there was a mild right 
pneumothorax.  She received no further treatment after her 
discharge from the hospital on October 19, 1953.  When seen 
in December 1953, she complained of pain at the junction of 
the rib cartilages at 8 and 9.

The veteran was examined by VA in July 2002.  She noted that 
a tube had been inserted at the time of the original injury, 
to treat the right pneumothorax.  The objective examination 
found complaints of right anterior chest pain, for which she 
had not sought treatment.  The examiner noted that her chest 
condition was stable.  She had no shortness of breath, and 
her complaints of chest pain did not limit her activities.  
There was direct tenderness over the right anterior lateral 
chest wall, as well as pain on pressure on the chest wall.  
An X-ray showed well healed fractures of the right anterior 
lateral ribs, 9, 10, and 11.  The diagnosis was well healed 
but persistently painful right-sided rib cage, involving ribs 
9, 10, and 11, without shortness of breath.

VA treatment records from 2002 and 2003 reflect her 
complaints of severe right-sided chest pain.  She stated that 
these pains would come and go, and were not accompanied by 
shortness of breath.

VA reexamined the veteran in November 2004.  There was no 
objective evidence of deformity of the rib cage.  There was 
no evidence of angulation, malunion, nonunion, or loose 
motion.  There was no false joint.  She did have tenderness 
on palpation over the right inferior rib cage.  There was no 
drainage, edema, painful motion, weakness, redness, or heat.  
There was no evidence of osteomyelitis.  An X-ray did not 
show any evidence of a displaced fracture or destructive 
lesions of the right ribs.

After a careful review of the evidence of record, it is found 
that an entitlement to an evaluation in excess of the 10 
percent currently assigned is not warranted.  In order to 
justify the assignment of a 20 percent disability evaluation, 
there would have to be evidence of the removal of 2 ribs.  
Such has not been shown in this case.  While the veteran 
continues to complain of right-side chest pain, the 
examinations of her ribs have all been negative.  Therefore, 
the Board finds that the 10 percent evaluation assigned 
adequately compensates the veteran for her current 
complaints.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for her right 
rib fracture residuals.


B.  Left knee

The relevant evidence of record included VA treatment reports 
from 2001 and 2002 which showed X-ray evidence of 
degenerative joint disease (DJD) in the left knee.  In March 
2002, it was noted that both her knees were swollen and 
painful in all ranges of motion.  

VA examined the veteran in July 2002.  She complained of 
constant aching pain over the anterior aspect of the left 
knee, which was worse after sitting for 30 minutes.  She 
denied any swelling and noted full but episodically painful 
motion.  She also denied any clicking, instability, or give 
way.  The objective examination referred to her slow but 
normal gait (she was noted to be using a cane for balance).  
The knee was normal in appearance, with no swelling.  She 
actively flexed, with mild resistance, from 0 to 140 degrees, 
with pain over the anterior aspect at the extremes of 
flexion.  She also had tenderness over the anterior aspect.  
The ligaments were stable.  An X-ray showed mild 
osteoarthritis with some narrowing of the medial compartment, 
some narrowing of the patellofemoral compartment, and some 
early osteophyte formation at the lateral joint line.  The 
diagnosis was mild tricompartmental osteoarthritis of the 
left knee.

The veteran was seen repeatedly throughout 2004 for 
complaints of severe left knee pain.  In March, her range of 
motion was noted to be limited, with acute DJD.  Her meniscus 
was absent, with bone-to-bone grinding.  On June 23, she 
discussed knee surgery, indicating that she wanted a total 
knee replacement.  She stated that she had trouble standing, 
stating that her knee would give out on her.  The examiner 
noted that she had valgus buckling, with pain on the medial 
collateral ligament.  The knee was aspirated.  The examiner 
commented that she had a low pain threshold which, along with 
her age, should be taken into consideration before deciding 
on surgery.  In August 2004, she was noted to have severe DJD 
with a recent medial collateral ligament sprain.

VA reexamined the veteran in November 2004.  She complained 
of constant knee pain, which was a 7 on a scale of 1 to 10 
(with 10 being the worst).  She described


having weakness and stiffness.  She denied flare-ups, noting 
that the pain was continuous.  She had not had any knee 
surgery.  She denied episodes of dislocation or recurrent 
subluxation.  The objective examination noted no pain on 
motion.  Short distance walking holding onto her wheelchair 
caused weakness, fatigue, and lack of endurance.  Her range 
of motion was from 0 to 132 degrees.  She had an additional 5 
to 10 percent limitation of motion due to fatigue, pain, and 
weakness.  There was no evidence of painful motion, edema, 
effusion, instability, tenderness, redness, heat, abnormal 
movement, or guarding.  Her gait was slow with a walker, but 
it was linear, with good propulsion.  There was no ankylosis.  
The ligaments were stable.  A June 2004 X-ray had shown no 
evidence of an acute fracture or dislocation, but there were 
degenerative changes.  She had bony spurring at the 
patellofemoral and femorotibial joints and on the superior 
pole of the patella.  The diagnosis was advanced to severe 
osteoarthritis of the left knee.

After a careful review of the evidence of record, the Board 
finds that entitlement to a 20 percent evaluation for the 
veteran's left knee DJD is not warranted.  The evidence of 
record does not establish that his DJD has resulted in 
occasional incapacitating exacerbations.  While she has 
complained of left knee pain, the treatment records in the 
claims folder do not suggest that this pain has ever been 
incapacitating.  She has stated that the knee pain is 
constant in nature; however, there is no indication that this 
knee pain, alone, has been responsible for any incapacitating 
episodes.

In addition, there is no indication that a separate 
evaluation is warranted under DC 5257.  There is no 
indication that she suffers from any recurrent subluxation or 
lateral instability of the left knee joint.  To the contrary, 
the November 2004 VA examination had indicated that her knee 
ligaments were stable, and indicated that she had 
specifically denied any dislocation or recurrent subluxation.  
Nor is there any indication that separate evaluations are 
warranted for limitation of either flexion or extension.  The 
veteran has not displayed any compensable limitation of 
motion of the left knee.  The November 2004 VA examination 
noted 0 to 132 degrees of motion; in fact, she has not even 
met the degree of limitation needed to justify


noncompensable evaluations (that is, extension limited to 5 
degrees or flexion limited to 60 degrees).  The Board finds 
that the 10 percent evaluation currently assigned adequately 
compensates the veteran for her degenerative changes with 
pain, slight weakness, and fatigability.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for the left knee chondromalacia.

C.  Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no indication in the record that either the 
veteran's rib fracture residuals or her left knee have 
required frequent periods of hospitalization for treatment.  
In addition, she has offered no objective evidence that 
either condition, standing alone, has resulted in marked 
interference with employment.  The record indicates that the 
veteran retired as a nurse several years ago.  She is now 87 
years of age.  She also has rather painful peripheral 
neuropathy that makes getting around difficult for her.  
However, there is no evidence that these two disorders have 
resulted in any marked interference with employment.  The 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of extraschedular 
evaluations.


D.  TDIU

The veteran is service-connected for the following:  post 
operative residuals of a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy (50 percent disabling); 
chronic degenerative arthritis of the cervical spine (20 
percent disabling); left knee chondromalacia (10 percent 
disabling); rib fracture residuals (10 percent disabling); 
degenerative changes of the fingers and toes (0 percent 
disabling); cholecystectomy with common duct exploration and 
stone removal (0 percent disabling); onychoclasis (0 percent 
disabling); and hemorrhoids and anal fistula (0 percent 
disabling).  Her combined disability evaluation, as of 
October 22, 2001, is 70 percent.

The veteran clearly meets the rating criteria of 38 C.F.R. 
§ 4.16(a).  However, a longitudinal review of the objective 
evidence of record does not indicate that the impairment 
arising from her service-connected disabilities renders her 
unable to secure or follow a substantially gainful 
occupation.  In addition to the service-connected 
disabilities noted above, the veteran also suffers from 
multiple non-service-connected disabilities, such as painful 
peripheral neuropathy, cataracts, vertigo, a hiatal hernia 
with gastroesophageal reflux disorder, and a right knee 
disorder.  She has contended that all her disabilities render 
her unemployable.  The Board notes that she retired from the 
Air Force in 1979 as a Lieutenant Colonel, and had been a 
nurse.

The fact that the veteran has a combined disability 
evaluation of 70 percent makes it clear that her service-
connected disabilities cause marked impairment.  However, 
there is no objective evidence of record that her service-
connected disabilities alone render her unable to secure or 
maintain all forms of gainful employment.  Rather, it would 
appear that these disabilities along with multiple non-
service-connected disorders have rendered her unemployable.  
Therefore, it cannot be found that the veteran's service-
connected disabilities preclude her from engaging in all 
forms of substantial gainful occupation.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities. 


ORDER

Entitlement to an increased evaluation for right rib fracture 
residuals (nine through 12), currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


